*227Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
La opinión que emite una mayoría de los integrantes del Tribunal en el presente caso nos hace recordar el término “camisa de fuerza”; término que pensábamos era única-mente aplicable en el campo de la siquiatría. La norma hoy implantada por el Tribunal no sólo hace añicos el poder de parens patriae que tiene el Estado en casos de menores de edad, ejercitado el mismo a través de los tribunales, sino que socava ía facultad discrecional que tradicionalmente le hemos reconocido a los jueces en esta clase de situaciones; ello en loable protección de los intereses de los menores.
El Tribunal, con la extraña cooperación de la Oficina del Procurador General de Puerto Rico,(1) establece “un sis-tema automático”, o prima facie, de cotejo de los requisitos exigidos en este tipo de situación; sistema que tendrá el perjudicial efecto de inhibir a los jueces de instancia de ejercer su facultad discrecional en protección de los intere-ses de los menores.
En fin, la norma jurisprudencial hoy implantada por el Tribunal es una que erróneamente restringe, o reduce al mínimo, la función judicial en casos de esta índole; casos que están revestidos del más alto interés público.

(1) Resulta, cuando menos, sorprendente la posición que respecto al presente caso ha asumido la oficina del Procurador General de Puerto Rico, según la misma se reseña en la-opinión mayoritaria.